[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION FOR SUMMARY JUDGMENT
The plaintiff has not yet filed a reply to the special defenses.
The motion for summary judgment was filed prior to the October 1, 1992 amendments to the Practice Book deleting requirement that pleadings be closed between parties to motion. CT Page 10880
Therefore, the court cannot act upon the motion because pleadings are not closed between parties to the motion. Practice Book 379.
The Motion for Summary Judgment is denied without prejudice.
LEONARD W. DORSEY STATE TRIAL REFEREE